DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17-20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothschild US20120223032.
Claim 15. Rothschild discloses a support assembly (100) for supporting at first photovoltaic module and a second photovoltaic module on a support surface, the support assembly comprising: a base (110) having: a first end (120) to support the first photovoltaic module, and a second end (115) opposite the first end to support the second photovoltaic module; a first support member disposed to prop up the first photovoltaic module; a second support member disposed to prop up the second photovoltaic module (Fig.5), the second support member propping the second photovoltaic module at a height that is shorter than a height at which the first support member props up the first photovoltaic module (Fig.4); a ballast unit supported above the base (P.0027) for securing a ballast (145); and a clamp (130) subassembly to couple one of the first photovoltaic module (150) to the first support member or the second photovoltaic module to the second support member (Fig.7A).

Claim 17. Rothschild discloses the clamp subassembly is disposed to clamp at least in part against a side edge (via 160) and a bottom edge (via 165) of the one of the first photovoltaic module (150) or the second photovoltaic module (Fig.6-6A).

Claim 18. Rothschild discloses the clamp subassembly includes at least a first clamp member (160) and a second clamp member (165) that oppose each other to clamp the one of the first photovoltaic module or the second photovoltaic module (Fig.6A).

Claim 19. Rothschild discloses a portion of the first clamp member is slidable (via slot, Fig.6A) against a portion of the second clamp member when clamping.

Claim 20. Rothschild discloses the first clamp member is rotationally pinned (via 170) to the first support member or the second support member (Fig.6A).

Claim 21. Rothschild discloses the clamp subassembly is disposed to clamp at least in part against a flange (155) of the one of the first photovoltaic module (150) or the second photovoltaic module (Fig.6A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 22-27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild US20120223032 in view of Rizzo US20120102853.
Claim 16. Rothschild fails to disclose a coupling function of the clamp subassembly is actuatable via a pivotal movement along a horizontally oriented axis. Rizzo before the filing date of the instant invention discloses a clamp subassembly (Fig.5A) that is actuatable via a pivotal movement (of 148) along a horizontally oriented axis (thru 150). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute Rothschild clamp subassembly (160, 170) with Rizzo clamp subassembly (142, 132, 148) for easy adjustment absent any tools, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 22. Rothschild discloses a support assembly (Fig.5) for supporting at first photovoltaic module (150) and a second photovoltaic module (150) on a support surface, the support assembly comprising: a first support member (120) to prop up the first photovoltaic module; a second support member (115), oriented with respect to the first support member, to prop up the second photovoltaic module, the second support member propping the second photovoltaic module at a height that is shorter than a height at which the first support member props up the first photovoltaic module (Fig.4); a ballast unit for securing a ballast (145), the ballast unit arranged to maintain a position of the first support member and the second support member with respect to the support surface when the support assembly is implemented on the support surface (Fig.4); and a clamp subassembly (130) to couple the second photovoltaic module to the second support member but fails to disclose via a rotational movement along a horizontal axis.
	Rizzo before the filing date of the instant invention discloses a clamp subassembly (Fig.5A) that is actuatable via a rotational movement (of 148) along a horizontally oriented axis (thru 150). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute Rothschild clamp subassembly (160, 170) with Rizzo clamp subassembly (142, 132, 148) for easy adjustment absent any tools, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 23. Rothschild as modified discloses the clamp subassembly includes a first clamp member (170) and a second clamp member (165) that abuts the first clamp member to secure the second photovoltaic module (Fig.6).

Claim 24. Rothschild as modified discloses the first clamp member (165) supports a flange portion (155) of the second photovoltaic module (Fig.6-6A).
Claim 25. Rothschild as modified discloses a surface of the second clamp member (165) abuts the first clamp member and a surface of the second photovoltaic module (underside of 155) to secure the second photovoltaic module (Fig.6-6A).

Claim 26. Rothschild as modified discloses the first clamp member (160) has an L-shape to align with an edge (@155) of the second photovoltaic module (Fig.6A).

Claim 27. Rothschild as modified discloses the first clamp member is pivotally (via 148) attached to the second support member.

Claim 29. Rothschild discloses a support assembly for securing a photovoltaic module (150) on a support surface, the support assembly comprising: a support member (120) to support an end of the photovoltaic module; a ballast unit for securing a ballast (145), the ballast unit arranged to maintain a position of the support member with respect to the support surface when the support assembly is implemented on the support surface (Fig.9) but fails to disclose a clamp subassembly with a pivotal base member along a horizontal axis. 
	Rizzo before the filing date of the instant invention discloses a clamp subassembly (Fig.5A) including a pivotal base clamp member (145) and a coupling clamp member (142) to clamp the photovoltaic module to the support member, the pivotal base clamp member being pivotal along a horizontal axis (line thru 150) that is parallel to an extension direction of a flange of the photovoltaic module when implemented to secure the photovoltaic module. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute Rothschild clamp subassembly (160, 170) with Rizzo clamp subassembly (142, 132, 148) for easy adjustment absent any tools, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 30. Rothschild as modified discloses the coupling clamp member is slidable against a surface of the pivotal base clamp member (via slot, Fig.6A).

Claim 31. Rothschild as modified discloses the clamp subassembly is disposed to clamp in part against the flange of the photovoltaic module (Fig.6A).

Claim 32. Rothschild as modified discloses the support member is a first support member, and wherein the support assembly further comprises a second support member oriented with respect to the first support member to support an adjacent photovoltaic module (Fig.4-5).

Claim 33. Rothschild as modified discloses a base from which the support member supports the photovoltaic module (Fig.4).

Claim 34. Rothschild as modified discloses the coupling clamp member abuts a surface of the pivotal base member and a surface of the photovoltaic module simultaneously when the photovoltaic module is implemented in the clamping subassembly (as shown in Fig,6).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild US20120223032 and Rizzo US20120102853, as applied to claim 22 above, further in view of Lenox US20080000173.
Claim 28. Rothschild as modified fails to disclose a surface of the second clamp member includes teeth to bite into a surface of the second photovoltaic module, however Lenox before the filing date of the instant invention discloses a clamp (12) with a teeth (48). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention modify the clamp member of Rothschild with the teeth of Lenox with the motivation of gripping the photovoltaic module, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633